Appeal and cross appeal from an order of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered March 30, 2005 in a legal malpractice action. The order granted the motion of defendant Michael Rosenhouse for summary judgment dismissing the complaint against him and granted plaintiff’s cross motion for partial summary judgment against defendant Roberta Feldman, Esq., individually, on the issue of negligence and otherwise denied plaintiffs cross motion.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present&emdash;Pigott, Jr., PJ., Hurlbutt, Gorski, Martoche and Hayes, JJ.